Exhibit 99.1 NVR, INC. ANNOUNCES FIRST QUARTER RESULTS April 20, 2017, Reston, VA—NVR, Inc. (NYSE: NVR), one of the nation’s largest homebuilding and mortgage banking companies, announced net income for its first quarter ended March 31, 2017 of $102,923,000, or $25.12 per diluted share.Net income and diluted earnings per share for the first quarter ended March 31, 2017 increased 58% and 59%, respectively, when compared to the 2016 first quarter of $65,303,000, or $15.79 per diluted share.Consolidated revenues for the first quarter of 2017 totaled $1,277,092,000, a 12% increase from $1,144,026,000 for the comparable 2016 quarter. Net income and diluted earnings per share were favorably impacted by the reduction in the Company’s effective tax rate in the first quarter of 2017 to 22.1% from 36.8% in the first quarter of 2016.The reduction in the effective tax rate was primarily due to the Company’s January 1, 2017 adoption of Accounting Standard Update 2016-09, which resulted in the Company recognizing an income tax benefit of $19,900,000 related to excess tax benefit from stock option exercises in the first quarter of 2017.In the first quarter of 2016, the excess tax benefit of $6,284,000 was recorded to additional paid-in capital within shareholders’ equity on the consolidated balance sheet.Excluding the impact of the excess tax benefit recognized in the first quarter of 2017, the effective tax rate would have been 37.2%.Additionally, the excess tax benefit in the first quarter of 2017 favorably impacted diluted earnings per share by $4.86 per share.
